ON APPLICATION POR REHEARING
Per Curiam:
Our original opinion sufficiently sets forth the question submitted for decision in this case. We therein stated that according to the official plat of survey on file in the U. S. Land Office, the same plat upon which plaintiff’s title is predicated, it appears that the lands of plaintiff and those of defendant are separated hy a water course called Brockman’s Bayou, and finding no evidence that the bed of this water course had been changed, we therefore held that plaintiffs’ action should not be sustained and cited C. C. Art. 828 as authority for our finding.
In the amended orders of survey under which the eastern boundary lines of Sections 40 and 41 were established, the surveyor was expressly instructed in one instance to begin at the southeast corner of Crawford’s claim (Sec. 40) on Brock-man’s River, thence down said river one mile; and in the other, to begin at the northeast corner of the claim of Wm. Brockman (Sec. 41) thence uip Brockman’s River and old West Pearl River, one mile, etc. The surveyor most presumably followed these instructions, the plat which he made of these surveys so indicates, and the line which he thus established is the eastern boundary line of Sections 40 and 41, the same line which according to the survey in the present case does not in fact follow Brockman’s River.
We therefore believe that the conclusion which we first reached should remain undisturbed.
The application for rehearing is refused.